Citation Nr: 1234836	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  09-15 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an initial rating in excess of 10 percent for right hand essential tremor.  

3.  Entitlement to an initial rating in excess of 10 percent for left hand essential tremor.  

4.  Entitlement to an initial compensable rating for left ring finger tendonitis, status post fracture.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had verified active duty from August 2001 to December 2001, and from June 2006 to October 2007.  

These matters come to the Board of Veterans' Appeals  (Board) on appeal from rating decisions dated in May and June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

Here, the Veteran perfected an appeal of the May 2008 rating decision denial of service connection for bilateral hearing loss disability, and the assignment of a 10 percent initial rating, effective from October 11, 2007, following the grant of service connection for essential tremor.  He also appealed the zero percent (noncompensable) rating assigned, effective from October 11, 2007, following the June 2008 rating decision grant of service connection for left ring finger tendonitis, status post fracture.  In a June 2012 rating decision, the RO assigned separate 10 percent ratings, effective from October 11, 2007, for the essential tremor of the right hand and of the left hand.  As the Veteran is in receipt of less than the maximum schedular rating for his right and left hand essential tremor disabilities, the matters therefore remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to an initial rating in excess of 10 percent for right hand essential tremor, entitlement to an initial rating in excess of 10 percent for left hand essential tremor, and entitlement to an initial compensable rating for left ring finger tendonitis, status post fracture, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The evidence of record does not show that the Veteran has a current right or left ear hearing loss disability under VA regulations.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by active military service, nor may it be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).



The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Concerning the appeal of the service connection claim concerning the Veteran's bilateral hearing loss now before the Board, the Veteran was provided notice that met these requirements in a letter dated in November 2007.  This letter met the timing requirement as it was sent before the May 2008 rating decision.  Moreover, the content of the notice, including enclosures "How You Can Help and How VA Can Help You," "What the Evidence Must Show - Service-Connected Compensation," and "VCAA Notice Response" provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to the VA notice.  The November 2007 letter also included notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  There is no evidence of any failure on the part of VA to further comply with VCAA that reasonably affects the outcome of this case.

Finally, the duty to assist the appellant has been satisfied in this case.  The Veteran's service treatment records, and VA treatment and examination reports, are in the claims file and were reviewed by both the RO and Board in connection with the appellant's claim.  The appellant has not informed VA of any outstanding existing medical records which may be helpful in the adjudication of his claim.  VA is not on notice of any evidence needed to decide the claim which have not been obtained.  

A VA examination was obtained with regard to the claim for service connection for bilateral hearing loss in December 2007.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2007 VA examination and opinion obtained in this case is adequate, as it was predicated on a reading of the service and post-service medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, to include the Veteran's service and post-service records.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of entitlement to service connection for hearing loss on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Lay evidence is one type of evidence that must be considered, if submitted, when a Veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  The Board, however, has reviewed the Veteran's November 2007 claim (see VA Form 21-526); June 2008 notice of disagreement; and his substantive appeal, dated in May 2009.  All of these statements are entirely absent of any credible evidence that the Veteran currently has bilateral hearing loss disability for VA purposes.  In fact, as part of his substantive appeal, the Veteran asserted that he was merely seeking a zero percent rating, "so [that] in the future if I ever develop problems due to my hearing loss it will be taken care of."  

The only possible evidence of record that could serve to establish the existence of current bilateral hearing loss disability comes as part of the Veteran's May 2009 substantive appeal, wherein he indicated that he submitted documents to prove that he had slight hearing loss.  The record does not contain any such records, and the Veteran has not specifically identified any such records.  In a March 2009 statement of the case, and a supplemental statement of the case issued in June 2012, the Veteran was advised of the evidence considered in adjudicating his claim.  He has not indicated any other specific evidence was not considered.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Laws and Regulations/Factual Background/Analysis

Service connection may be granted to a Veteran for a disability resulting from a disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. § 3.303 (2011). For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease of the nervous system, such as sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, at 495-96 (1997); 38 C.F.R. § 3.303(b).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz  (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385  (2011).  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that threshold levels above 20 decibels indicate at least some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

In assessing the Veteran's service connection claim for hearing loss, the Board must first determine whether the Veteran has a current hearing loss "disability" under VA regulations.  As noted above, hearing loss "disability" is determined for VA purposes using the criteria provided under 38 C.F.R. § 3.385.  A December 2007 VA audiology examination report did not show, for either ear, auditory thresholds which were 26 dB or greater in at least three of the required frequencies or 40 dB or greater in any of the required frequencies.  The examiner determined that the audio evaluation revealed right ear sensorineural hearing loss, described as normal to mild, and clinically normal left ear findings.  The examiner also commented that no medical records were associated with the Veteran's claims folder pertaining to the ears or hearing.  To this, the Board notes, while mindful that the Veteran informed the examiner in December 2007 that he was exposed to in-service acoustic trauma, that review of service treatment records on file make no mention of either complaints or findings associated with hearing loss.  Thus, the evidence of record reveals that, even though right ear sensorineural hearing loss has been diagnosed, the Veteran does not meet the definition of a current hearing loss disability for the right or left ear under VA regulations.

The Board notes that the Veteran contends that he has a bilateral hearing loss disability.  Lay persons can provide an eyewitness account of a Veteran's observable symptoms, such as difficulty hearing.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  The Veteran is not competent, however, to report that he meets the auditory decibel threshold that is required for his claimed hearing impairment to be considered a disability under VA regulations, because that assessment does not involve a simple diagnosis.  Therefore, while the Board has considered the assertions of the Veteran, it finds that they are not competent to state that the Veteran meets the auditory decibel threshold required for the claimed hearing loss to be considered a disability under VA regulations.  See Jandreau (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Congress specifically limits entitlement for service-connected disability to cases where an in-service disease or injury has resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Additionally, while right ear sensorineural hearing loss was diagnosed by VA in December 2007, within one year of separation from service, this hearing loss was not shown to be to a compensable level under applicable rating criteria pursuant to 38 C.F.R. Part 4.  Therefore, service connection for right ear hearing loss disability may not be awarded on a presumptive basis.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Without evidence of current hearing loss disability, the Board must find that the Veteran's claim for entitlement to service connection for bilateral hearing loss disability must be denied.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The benefit of the doubt doctrine is not applicable in this case, because the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

Concerning the Veteran's increased rating claims, the last VA orthopedic examination was completed in December 2007.  Hence, current medical evidence is required to determine the degree of symptomatology attributable to residuals of a left ring finger fracture, including tendonitis, and for the right and left hand tremors.  38 C.F.R. § 3.159.

Simply put, the December 2007 VA examination findings are medically stale.  The examination is also inadequate.  To this, while the Veteran reported breaking his left ring finger while in the military, for which service connection was subsequently granted, and while he reported complaints of pain associated with his left finger as well as trouble straightening his finger, the examiner appears to have limited his examination to the Veteran's right ring finger.  Either that, or the examiner confused the right with the left hand while reporting his examination findings.  As for the service-connected right and left hand tremors, the examiner merely reported that tremor was noted with action, and that the Veteran did have an action tremor, and not a resting tremor.  Additional clinical findings are necessary to properly rate each of these disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5230 (little finger) and 4.124a, Diagnostic Code 8715 (tremor).  There is nothing in the record which adequately describes the current nature and extent of Veteran's left ring finger and bilateral hand tremor disorders.  Such a description is necessary for proper and fair adjudication of the Veteran's claims for increased disability ratings.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Further, the most recent treatment records on file, from the VA "CBOC" (Community Based Outpatient Center), do not postdate August 2011.  See "Virtual VA," a database containing a paperless version of the Veteran's claims file.  As this case needs to be remanded anyway, contemporaneous records should be secured.

The Board points out that where a veteran appeals the initial rating assigned for a disability, as is the case here, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned.  Fenderson v. West, 12 Vet. App. at 126.  However, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  Thus, in this case, a more recent VA examination may provide additional evidence showing that a higher initial or staged rating is appropriate.  The RO/AMC is also advised that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The RO should therefore consider the possibility that different ratings may be warranted for different time periods. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all health care providers, VA or private, who may possess additional records dating since August 2011 which are pertinent to his claims of entitlement to higher ratings for his left ring finger fracture residuals, and his right and left hand tremors.  With any necessary authorization from the Veteran, the RO should attempt to obtain and associate with the claims file any medical records identified by the appellant.  If the RO is unsuccessful in obtaining any medical records identified by the Veteran, it should inform him and his representative and ask them to provide a copy of the outstanding medical records.  If any identified Federal records are not secured the RO must prepare a written memorandum explaining what efforts have been undertaken to secure the records in question, and why further efforts would be futile.

2.  The RO/AMC should obtain all pertinent records from the VA CBOC in Monongalia, West Virginia, and the Clarksburg VA medical center, for the period dating since August 2011.  If, after making reasonable efforts, the RO cannot locate such records, the RO must specifically document what attempts were made to locate the records, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then:  (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  After undertaking the above development to the extent possible, the RO/AMC should arrange for the Veteran to undergo an appropriate VA examination in order to determine the severity of the service-connected left ring finger disability.

The claims file, a copy of this remand, and any relevant records in Virtual VA must be made available to and reviewed by the examiner in conjunction with the examination. 

The examiner should report all relevant clinical findings, and specifically state:

(1) Whether the Veteran's left ring finger disability is akin to an amputation; 
(2) Whether there is limitation of motion of any other digits of the hand due to the left ring finger disability; and 
(3) Whether there is interference with the overall function of the hand due to the left ring finger disability?

Any further indicated tests and studies should be conducted.

4.  The RO/AMC should also arrange for the Veteran to undergo an appropriate VA examination in order to determine the nature and severity of the service-connected right and left hand tremors.  

The claims file, a copy of this remand, and any relevant records in Virtual VA must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner should, after examining the Veteran (and affording him any appropriate tests deemed necessary), report all relevant clinical findings, and specifically answer the following questions: 

(1) What is the nature and extent of the Veteran's tremors of the right and left hands?  
(2) Does the disability (i.e., consider each hand separately) involve complete or incomplete paralysis of a nerve?  
(3) If it is incomplete paralysis, would you describe it as mild, moderate, or severe?

5.  The Veteran is hereby notified that it is his responsibility to report for the scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  Thereafter, the RO/AMC must review the claims folder and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.  The RO/AMC should review any examination report to ensure that it is in complete compliance with the directives of this REMAND.  If an examination report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

7.  Thereafter, and following any other indicated development, the remaining issues must be readjudicated on the basis of all of the pertinent evidence of record and all governing legal authority.  In so doing, the RO/AMC should also consider whether "staged" ratings are appropriate in light of Fenderson for the initial rating claims now on appeal.  If, in any respect, the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a supplemental statement of the case which must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


